
	

114 S3498 IS: To ensure that the Secretary of the Army obtains consent from certain entities before granting certain permits, easements, or rights-of-way. 
U.S. Senate
2016-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3498
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2016
			Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To ensure that the Secretary of the Army obtains consent from certain entities before granting
			 certain permits, easements, or rights-of-way. 
	
	
		1.Written consent requirement
 The Secretary of the Army shall not grant a permit, easement, or other right-of-way for purposes of a pipeline for the transportation of oil, natural gas, synthetic liquid or gaseous fuels, or any refined product produced from those materials on land associated with a civil works project of the Corps of Engineers or an associated flowage easement, if the construction or operation of the pipeline has the potential to temporarily or permanently impair the beneficial uses of the surface water or groundwater used by the non-Federal agency or the Indian tribe described in paragraphs (1) and (2), unless the Secretary receives written consent from—
 (1)any non-Federal agency that runs an affected water system; and (2)a federally recognized Indian tribe that uses an affected water system.
			
